DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.
Authorization for this examiner’s amendment was given in an interview with Alexandra C. Lynn (Reg. No. 78,955) on 18 February 2022.
The application has been amended as follows: 

11. (Currently Amended) The method according to claim [[10]] 9, wherein the time offsets between a pair of consecutive and opposite acceleration changes for a given orientation of the X-axis and a given orientation of the Y-axis are determined based on a first derivative of the at least one acceleration profile.

Allowable Subject Matter
Regarding claims 1 and 9, none of the references of record alone or in combination discloses or suggests determining at least one characteristic property by determining at least two time offsets between at least two pairs of consecutive and opposite acceleration changes of the at least one acceleration profile for a given orientation of the X-axis and a given orientation of the Y-axis from the plurality of pairs of different axis orientations of the X-axis and Y-axis, wherein 

Claims 3-8 and 11-22 depend from claims 1 and 9. Accordingly, claims 1, 3-9, and 11-22 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Piziali whose telephone number is (571)272-7678.  The examiner can normally be reached on Monday - Friday (7:30AM - 4PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin (Kumar) Patel can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jeff Piziali/
Primary Examiner, Art Unit 2628
18 February 2022